Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR20160034041A) in view of Oh (US20030221278A1).
	Regarding claim 1, Choi teaches a handy-stick type vacuum cleaner (para. 001, figure 6)  comprising a cyclone dust collector (dust collecting 200, figure 1), the cyclone dust collector comprising: a suction duct (suction hole 221, figure 1) configured to suction air in a first direction and provided with an air suction passage (suction pipe 220, figure 1)  formed therein; a cyclone chamber (dust collecting 200, figure 1) configured to separate dust from air introduced through the suction duct by turning the air, and provided with a grille (grill 251, figures 2 and 4a) ; and a dust collection chamber (container 210, figures 2) configured to collect the dust separated from the air in the cyclone chamber in a second direction opposite to the first direction.
	Choi fails to teach a grille rotatably formed therein. 

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the grill of Choi to have the grill rotate when the vacuum cleaner is in use. This modification of the grill increases the efficiency of the vacuum cleaner by ensuring there is not a buildup of dirt and debris. 
Regarding claim 4, Cho fails to teach an inner casing configured to define the air suction passage and the cyclone chamber; and an outer casing coupled to the inner casing to define the dust collection chamber.
Oh discloses an inner casing (cyclone body 10, figure 3) configured to define the air suction passage (inlet pipe 11, figure 3) and the cyclone chamber (cyclone body 10, figures 2, and 3); and an outer casing (receptacle 20, figure 3) coupled to the inner casing to define the dust collection chamber (para 0035). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the vacuum cleaner of Choi, to have inner casing and an outer casing. This modification would allow the air to flow fluidly throughout the vacuum cleaner, and allow the separated dirt and debris to have and efficiently collected in a receptacle.  
Regarding claim 5, modified Cho teaches wherein the inner casing (cyclone body 10, figure 3) and the outer casing (receptacle 20, figure 3) are detachably coupled to each other (para. 0035).
.
4.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR20160034041A) in view of Oh (US20030221278A1) as applied to claim 6 above, and further in view of Luo et al (US-20100154367-A1), hereinafter Luo.
	Regarding claim 7, modified Cho fails to teach wherein at least one portion of the guide has a curved surface.
	Luo teach at least one portion of the guide (guide member 90, figure 4) has a curved surface. 
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the vacuum cleaner of Choi, to include a guide portion with a curved surface. This modification ensures the debris and dirt separated from the air can be effectively collected. 
	Regarding claim 8, modified Cho fails to teach a guide wherein the guide comprises: a first portion including a first position located upstream in a direction in which dust separated from air in the cyclone chamber moves toward the dust collection 
	Luo teach a guide (guide member 90, figure 4) wherein the guide comprises: a first portion (debris guide channel 98, figure 5)  including a first position located upstream in a direction in which dust separated from air in the cyclone chamber (separation chamber 54, figure 5) moves toward the dust collection chamber; and a second portion (debris outlet port 76, figure 3) including a second position located downstream in the direction in which dust separated from air in the cyclone chamber moves toward the dust collection chamber (collection chamber 58, figure 3) , and connected to the first portion while having a curvature.
	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the vacuum cleaner of Choi, to include guide assembly of Luo et al. This modification ensures the debris and dirt separated from the air can be effectively collected. 
	Regarding claim 9, modified Cho teaches guide as disclosed in claim 8:  wherein the dust collection chamber comprises a first wall facing the suction duct and a second wall connected to the first wall, wherein one end of the first portion directed to the second wall is spaced apart from the second wall (see annotated figure below).

    PNG
    media_image1.png
    621
    501
    media_image1.png
    Greyscale

Modified Cho fails to teach wherein a protruding rib is arranged on an inner wall of the cyclone chamber facing the grille in a rotating axis direction of the grill.

	It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modified the vacuum cleaner of Choi, to include ribs of Luo et al. This modification helps with guiding and distributing air across and through the filter surface. 
5.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Choi (KR20160034041A) in view of Oh et al (US6640385B2), hereinafter Oh.
Regarding claim 1, Choi teaches a handy-stick type vacuum cleaner (para. 001, figure 6)  comprising a cyclone dust collector (dust collecting 200, figure 1), the cyclone dust collector comprising: a suction duct (suction hole 221, figure 1) configured to suction air in a first direction and provided with an air suction passage (suction pipe 220, figure 1)  formed therein; a cyclone chamber (dust collecting 200, figure 1) configured to separate dust from air introduced through the suction duct by turning the air, and provided with a grille (grill 251, figures 2 and 4a) ; and a dust collection chamber (container 210, figures 2) configured to collect the dust separated from the air in the cyclone chamber in a second direction opposite to the first direction.
Choi fails to teach a grille rotatably formed therein.
Oh teach a grille (grill 24, figure 4) rotatably formed therein.

	Regarding claim 2, Choi fails to teach wherein the suction duct and the dust collection chamber are arranged at one side of the cyclone chamber, to be adjacent to each other.
	Oh teach wherein the suction duct (air intake pipe 25) and the dust collection chamber (containment receptacle 30) are arranged at one side of the cyclone chamber (housing 23), to be adjacent to each other (see annotated figure below).

    PNG
    media_image2.png
    488
    512
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified Cho vacuum cleaner assembly to have the suction duct and the dust collection chamber to be positioned so that are adjacent and to one side. This modification of vacuum cleaner assembly would ensure that air moves fluidly throughout the vacuum cleaner. 
.
Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. De Wit et al. (US-9011564-B2), Oh et al (US-6928692-B2), Lee (US-8510906-B2) each disclose a rotating grill within their respective cyclone dust collector.
 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SARAH AKYAA FORDJOUR/            Examiner, Art Unit 3723          

/MONICA S CARTER/            Supervisory Patent Examiner, Art Unit 3723